Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 26, 2013

                                    No. 04-12-00628-CV

                                      Luis A. URIBE,
                                         Appellant

                                             v.

                                  Sara Rodriguez URIBE,
                                         Appellee

                  From the County Court at Law No. 1, Webb County, Texas
                            Trial Court No. 2004CVG001255 C1
                      Honorable Alvino (Ben) Morales, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of the appeal are taxed against appellant Luis A. Uribe.

       It is so ORDERED on June 26, 2013.


                                                  ______________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
said court on this 26th day of June, 2013.



                                                  Keith E. Hottle, Clerk